



COURT OF APPEAL FOR ONTARIO

CITATION: Brown v. University of Windsor, 2015 ONCA 311

DATE:  20150504

DOCKET: C59465

Simmons, Gillese and Rouleau JJ.A.

BETWEEN

Brian E. Brown, on his own behalf and on behalf
    of all affected Members of the University of Windsor Faculty Association

Appellant (Plaintiff)

and

The University of Windsor

Defendant

and

Attorney General of Canada

Respondent (Proposed Defendant)

James A. Renaud and Matthew R. Todd, for the appellant

Michael J. Kennedy, for the respondent, The University
    of Windsor

Joseph Cheng, for the respondent, Attorney General of
    Canada

Heard: April 30, 2015

On appeal from the order of Justice Scott K. Campbell of
    the Superior Court of Justice, dated September 8, 2014.

APPEAL BOOK ENDORSEMENT


[1]

The appellant appeals from an order dismissing his motion to add the
    Attorney General of Canada as a party defendant to a pending action against the
    University of Windsor relating to the sharing of employment insurance premium reductions. 
    The appellant proposed to assert three causes of action against the added
    defendant: breach of fiduciary duty; breach of trust; and negligence.

[2]

In our view, the appeal must be dismissed.  The motion judge set out the
    correct test for determining whether a party may be added to an action.  He
    also identified the proper elements of each cause of action the appellant
    proposed to assert and analyzed in relation to each whether the appellant had pleaded
    a tenable cause of action.  He concluded that the appellant had not.

[3]

We see no error in the motion judges analysis and agree with his
    conclusion in relation to each cause of action.

[4]

The appeal is therefore dismissed.  Costs of the appeal to the
    respondent on a partial indemnity scale, fixed in the amount of $7,500,
    including disbursements and applicable taxes.


